Case 3:21-cv-01339-CAB-BGS Document 1-2 Filed 07/27/21 PageID.71 Page 1 of 1



 1                              TABLE OF EXHIBITS
 2                              (Pursuant to L.R. 5.1(e))
 3
       Exhibit                         Description                           Page
 4
      Exhibit 1   Autel US’s order form with EULA signature page,             69
 5                signed January 25, 2016
 6    Exhibit 2   Mitchell 1’s 2016 order form and EULA                        72
 7    Exhibit 3   Order form and Order Terms and Conditions signed             77
                  by Autel US in 2020
 8
      Exhibit 4   Mitchell 1’s 2020 “Order Terms and Conditions”               80
 9    Exhibit 5   Screen shot of Snap-on device software’s EULA                84
10                notice
11    Exhibit 6   Snap-on’s Software License Agreement (Snap-on                86
                  EULA)
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            TABLE OF EXHIBITS TO COMPLAINT
                                           68
                                                                          Case No. _______
